~~

Fg PILED
IN THE UNITED STATES DISTRICT COURT : MARLOTTE C

FOR THE WESTERN DISTRICT OF NORTH CAROLINA

STATESVILLE DIVISION AUG 01 anig

DOCKET NO: 5:19¢r27-KDB WesrerSTR ,
$

UNITED STATES OF AMERICA

JUDGEMENT OF FORFEITURE

oy
v. | )} SECOND CONSENT ORDER AND
)
) PENDING RULE 32.2(c)(2)

OSCAR RANGEL-GUTIERREZ .

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had.a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

7 A, The following property is forfeited to the United States pursuant: to_18-U,S.€, 5

982, 21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third patty petitions under 21 U.S.C. § 853(n), Pending final
adjudication herein:

A forfeiture money judgment in the amount of $750,000. Defendant stipulates that
thé Government i may satisty the money judgment via forfeiture of “proceeds and/or
substitute property as defined i in 21 U.S.C. § 853(p). For purposes of forfeiture : |
under Section 853(p), Defendant stipulates that, as a result of acts or omissions of
Defendant, one or more provisions of Section 853(P)(0(A)- (E) are satisfied;

$20, 000 in funds delivered by Maria and Benjamin. Diaz to the United States and .
_ forfeited herein as a substitute.res for the real property at 226 Maple Creek Drive,
Statesville, North Carolina, more particularly described in a Warranty Deed to.
Oscar M. Rangel-Gutierrez and Maria M. Diaz, recorded on August 10, 2018 atthe
Tredell County Register of Deeds, Book 2571, Page 1489; ae

One 2019 Dodge Ram pickup truck, VIN N 0. LC6SRFKTIKN622242, , titled to.
Maria M. Diaz:

One 2016 Cadillac Escalade, VIN No. 1GYSAKKI7GR148208, titled to Maria M.
Diaz;

One 2018 Ford F-150 Super Crew pick-up truck, VIN No. IFTEWIEBIFASS656,
titled te Maria M. Diaz;

 

 
One 2016 Ford Transit 350 XLT van, VIN-No. 1FBZX2ZMXGIKA65056, titled to
Maria M. Diaz.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take posséssion and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation

5. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

 

 

6° Pursuant to Fed, R. Crim. P, 32.2(b)(3), upon esitry of this order, the United States
Attorney’ 's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R, Civ. P. 45,

 

7, As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32. 2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

 

 

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or tracéable to proceeds of Defendant’s ctime(s) herein or property used it atiy manner to
facilitate the cominission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C, § 982, 21 U.S.C §°853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the
requiretiients of Fed; R. Crim, P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, atid incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal :
process as they , in their sole discretion deem to legally sufficient, and waives any and all right to IE
further notice of such process or such destruction. I

 

 
WILLIAM STETZER!

 

 

UNITED STATES ATTORNEY -

BENJAMIN BAIN-CREED SCAR RAN NOH GUTIERREZ
Assistant United States Attorney Defendant

ee N
“ oe ype
Cw . Le
. ROB HEROY, ESQ.
4. Attorney for Defendant

Signed this the / day of lagi , 2019, ce

 

TH# HONORABLE KENNETH D. BELL,
UNITED STATES DISTRICT JUDGE

In exchange for the Government’s agreement to forego forfeiture of the real property at 226 Maple
Creek Drive, Statesville, North Carolina, Maria Diaz, spouse of Defendant and title owner of some
of the properties identified herein, and Benjamin Diaz, brother-in-law of Defendant and title owner
of some of the properties identified herein and in the first Consent Order (Doc. 20) issued by the

Court in this case, herein waive any and all interest in the properties identified herein and in the
first Consent Order (Doc. 20), withdraw any and all administrative claims to such properties, and
consent to forfeiture of the properties in an administrative or judicial proceeding.

 

 

 

Maria Diaz Date
Benjamin Diaz Date
S. Frederick Winiker, Esq. Date

Attorney for Maria and Benjamin Diaz

 

' Acting under authority conferred by 28 U.S.C, § 515.

 

 

 
WILLIAM STETZER!
UNITED STATES ATTORNEY

 

 

BENJAMIN. BAIN-CREED

OSCAR RANGEL-GUTIERREZ

Assistant United States Attorney Defendant

 

ROB HEROY, ESQ.
Attorney for Defendant

Signed this the _ day of , 2019.

 

THE HONORABLE KENNETH D. BELL
UNITED STATES DISTRICT JUDGE

In exchange for the Government’s agreement to forego forfeiture of the real property at 226 Maple
Creek Drive, Statesville, North Carolina, Maria Diaz, spouse of Defendant and title owner of some
of the properties identified herein, and Benjamin Diaz, brother-in-law of Defendant and title owner
of some of the properties identified herein and in the first Consent Order (Doc. 20) issued by the
Court in this case, herein waive any and all interest in the properties identified herein and in the
first Consent Order (Doc. 20), withdraw any and all administrative claims to such properties, and
consent to forfeiture of the properties in an administrative or judicial proceeding.

nae [2dr

Maria Diaz

Pons ane Le te

Benjantin CL ere

5 A rick Winiker, Esq.

T2414]

Date

24/14

Date

wf ul 24J0l 4

Attorney for Maria and Benjamin Diaz

 

' Acting under authority conferred by 28 U.S.C. § 515,

we

 

 

 

 

 
